           Case 6:20-cv-00224-MK         Document 1      Filed 02/11/20       Page 1 of 8
           Case 6:20-cv-00224-MK         Document 1      Filed 02/11/20       Page 1 of 8



R. Scott Taylor, OSB No. 74324
Clinton L. Tapper, OSB No. 084883
Taylor & Tapper
400 E 2nd, Suite 103
Eugene, OR 97401
Ph: 541-485-1511 / fax: 541-246-2424
Scott@taylortapper.com
Clinton@taylortapper.com

                               UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                        EUGENE DIVISION

  REBEKAH SCHULTZ,                                        CASE NO.:

         Plaintiff,                                       COMPLAINT

                  vs.                                     ERISA Claim for Benefits
                                                          29 U.S.C. § 1132(a)(1)(B)
  PROVIDENCE HEALTH PLAN,
                                                          ERISA Claim for Breach of Fiduciary
           Defendants.                                    'XW\86&RGHௗ




REBEKAH SCHULTZ, By and through the undersigned counsel, does hereby appear and allege;

                               PARTIES, JURISDICTION and VENUE

    1. At all times material, Plaintiff Rebekah Schultz (herein Plaintiff or Schultz) in an

        individual, domiciled in Lane County Oregon and employee of Far West Steel.

    2. At all times material, Defendant PROVIDENCE HEALTH PLAN (herein Defendant or

        the Providence) is a health & welfare insurance company providing group health benefits,

        servicing the employer Farwest Steel Corporation, on reasonable information and belief,



Complaint - Page 1
                                                                                       Taylor & Tapper
                                                                                400 E 2nd Ave, Suite 103
                                                                                      Eugene, OR 97401
                                                             Ph: (541) 485 – 1511 / Fax: (541) 264 - 4866
          Case 6:20-cv-00224-MK        Document 1       Filed 02/11/20       Page 2 of 8
          Case 6:20-cv-00224-MK        Document 1       Filed 02/11/20       Page 2 of 8




       Providence is the Plan administrator and Named Fiduciary of the Farwest Steel

       Corporation employee health plan.

   3. This Court has federal question jurisdiction over the parties pursuant to 28 U.S.C. § 1331

       and 29 U.S.C. § 1132(e)(1) and (f).

   4. Venue in this District is proper under 29 U.S.C. § 1132(e)(2), 28 U.S.C. § 1391, and L.R.

       3.2. in the Eugene Division of the United States Court for the District of Oregon.

                     FACTS COMMON TO ALL CLAIMS FOR RELIEF

   5. Plaintiff hereby reincorporates and reasserts all above paragraphs.

   6. In 2017 Farwest Steel Corporation began providing employee health benefits to plaintiff

       through a Providence Option Advantage Plus Health Plan, specifically described by

       group number 114611.

   7. In 2017 Providence assigned Plaintiff member number 100412772-00 (old member

       number).

   8. Plaintiff used this member number when receiving and paying for health benefits under

       the Providence Health Plan from January 2017 until December 2019.

   9. Plaintiffs member ID number 100412772-00 incorrectly identified her as a male.

   10. Plaintiffs member ID number 100412772-00 incorrectly identified her middle initial.

   11. In 2017 and continuing through 2018 and 2019, Plaintiff reported these errors in her

       member number to providence.

   12. In December 2019 after Plaintiff again reported the member number errors to Providence,

       Providence told Plaintiff that they had made an error in providing her member number.



Complaint - Page 2
                                                                                      Taylor & Tapper
                                                                               400 E 2nd Ave, Suite 103
                                                                                     Eugene, OR 97401
                                                            Ph: (541) 485 – 1511 / Fax: (541) 264 - 4866
          Case 6:20-cv-00224-MK         Document 1       Filed 02/11/20      Page 3 of 8
          Case 6:20-cv-00224-MK         Document 1       Filed 02/11/20      Page 3 of 8




   13. Providence advised Plaintiff member number 100412772-00 was a duplicate member

       number provided to both her and another Providence member.

   14. As a result of the member number duplication, Providence revoked Plaintiffs member

       number and gave Plaintiff a new member number, specifically described as member

       number 113404759-00 (new member number).

   15. Simultaneously with the revocation of her old member number and issuance of her new

       member number, Providence revoked all prior payments on all health services provided

       from January 2017 to December 2019 associated with the old member number.

   16. Simultaneously with the revocation of her member number and issuance of her new

       member number, Providence resubmitted all prior billings for health services provided

       from January 2017 to December 2019 under the new member number.

   17. This revocation and resubmission did not account for co-pays, discounts or previously

       reached out of pocket maximum payments for the years 2017, 2018 or 2019.

   18. Providence did not advise Plaintiff of the revocation and resubmission. Plaintiff

       discovered the issue when she began receiving demands for payment and being billed for

       health services in 2019 despite having already paid her out of pocket maximum for the

       year.

   19. As a result of the revocation and resubmission, Plaintiff has been receiving bills for

       services that were previously properly paid in 2017, 2018 and 2019.

   20. As a result of the revocation and resubmission, Plaintiff has been receiving refunds for

       services that were previously properly paid in 2017, 2018 and 2019.



Complaint - Page 3
                                                                                      Taylor & Tapper
                                                                               400 E 2nd Ave, Suite 103
                                                                                     Eugene, OR 97401
                                                            Ph: (541) 485 – 1511 / Fax: (541) 264 - 4866
          Case 6:20-cv-00224-MK          Document 1        Filed 02/11/20       Page 4 of 8
          Case 6:20-cv-00224-MK          Document 1        Filed 02/11/20       Page 4 of 8




   21. As a result of the revocation and resubmission, Plaintiff is being billed and refunded at

       different amounts than were previously paid because of provider discounts, price changes

       or other changes over the last 3 years.

   22. As a result of the revocation and resubmission, Plaintiff is being threatened with denial of

       services by previously properly fully paid healthcare providers.

   23. As a result of the revocation and resubmission, Plaintiff is having to reconstruct three

       years of insurance billings to try to make sure all providers are properly paid, and she is

       not personally liable for any unpaid services.

   24. Plaintiff has repeatedly advised providence of the problems she was facing from the

       revocation and resubmission, Providence advised Plaintiff they will do nothing about it.

   25. Plaintiff repeatedly advised Providence that she was receiving bills and refunds from

       previously paid providers, Providence advised Plaintiff to keep the refunds and/or use the

       refunds to pay the new bills.

             Claim (5,6$&ODLPIRU%UHDFKRI)LGXFLDU\'XW\86&RGHௗ

   26. Plaintiffs hereby reincorporates and reasserts all above paragraphs.

   27. Under ERISA, a fiduciary of an employee benefit plan must, among other fiduciary

       responsibilities: (a) discharge its duties with respect to the plan solely in the interest of

       the participants and beneficiaries and for the exclusive purpose of providing benefits to

       participants and its beneficiaries and defraying reasonable expenses of administering the

       Plan, ERISA §404(a)(1)(A), 29 U.S.C. §1104(a)(1)(A); (b) discharge its duties with

       respect to the plan solely in the interest of the participants and beneficiaries and with the

       care, skill, prudence, and diligence under the circumstances then prevailing that a prudent
Complaint - Page 4
                                                                                         Taylor & Tapper
                                                                                  400 E 2nd Ave, Suite 103
                                                                                        Eugene, OR 97401
                                                               Ph: (541) 485 – 1511 / Fax: (541) 264 - 4866
          Case 6:20-cv-00224-MK           Document 1     Filed 02/11/20       Page 5 of 8
          Case 6:20-cv-00224-MK           Document 1     Filed 02/11/20       Page 5 of 8




       man acting in a like capacity and familiar with such matters would use in the conduct of

       an enterprise of a like character and with like aims, ERISA §404(a)(1)(B), 29 U.S.C.

       §1104(a)(1)(B); and (c) discharge its duties with respect to the plan solely in the interests

       of the participants and beneficiaries and in accordance with the documents and

       instruments governing the Plan insofar as such documents and instruments are consistent

       with ERISA, ERISA §404(a)(1)(D), 29 U.S.C. §1104(a)(1)(D).

   28. Providence violated these fiduciary duties by;

           a. Assigning Plaintiff a duplicated member number,

           b. Revoking Plaintiffs member number without telling her,

           c. Revoking Payment on Plaintiffs previously and properly paid medical bills,

           d. Revoking Payment on Plaintiff previously and properly paid medical bills without

               giving plaintiff notice,

           e. Revoking and Resubmitting Plaintiffs previously and properly paid medical bills

               without accounting for previously paid co-pays, reductions or yearly out of pocket

               maximums, thereby causing Plaintiff to be improperly billed for previously

               properly paid services,

           f. Failing and refusing to assist Plaintiff when requested,

           g. Causing Plaintiff extreme stress and anxiety, and the causing Plaintiffs medical

               providers to consider stopping her medical services,

           h. Counseling Plaintiff to violate the plan documents and Oregon law by instructing

               her to keep unearned refunds from healthcare providers.



Complaint - Page 5
                                                                                       Taylor & Tapper
                                                                                400 E 2nd Ave, Suite 103
                                                                                      Eugene, OR 97401
                                                             Ph: (541) 485 – 1511 / Fax: (541) 264 - 4866
          Case 6:20-cv-00224-MK            Document 1       Filed 02/11/20       Page 6 of 8
          Case 6:20-cv-00224-MK            Document 1       Filed 02/11/20       Page 6 of 8




           i. Plaintiff reserves the right to add to these breaches of Providences fiduciary duty

               as the case continues.

   29. Providence violated the terms of its own plan in some or all of the following ways;

           a. Plan section 2.3 provides that Providence will assist members in understanding

               and resolving issues with their health care. Plaintiff repeatedly called providence

               looking for help with this situation and was told providence would do nothing.

           b. Section 6.1 of the plan directs that payments will be made directly to providers.

               Due to the revocation and re-billing Plaintiff is receiving both bills and refunds,

               and has been instructed by Providence to pay providers directly.

           c. Section 6.1 provides that Plaintiff will receive an EOB for services within 30 days

               of the claim, due to the revocation and rebilling, Plaintiff is receiving EOBs from

               Providence for services from several years ago.

           d. Section 6.1 provides payments for services will be made within 30 days per OAR

               836-080-0235, because of the revocation and rebilling, services are being paid

               years after being rendered.

           e. Among the member rights provided by Providence, Plaintiff had the right to;

                      i. Be cared for by people who respect her dignity,

                     ii. Be informed about the plan, benefits and services,

                     iii. Actively participate in decisions that impact her health care,

                     iv. Have access to medical services

                     v. Express concern and receive timely response from Providence,

                     vi. Have claims paid accurately and promptly,
Complaint - Page 6
                                                                                          Taylor & Tapper
                                                                                   400 E 2nd Ave, Suite 103
                                                                                         Eugene, OR 97401
                                                                Ph: (541) 485 – 1511 / Fax: (541) 264 - 4866
          Case 6:20-cv-00224-MK         Document 1       Filed 02/11/20       Page 7 of 8
          Case 6:20-cv-00224-MK         Document 1       Filed 02/11/20       Page 7 of 8




           f. By revoking and rebilling three years of medical services, and putting the onus

               completely on Plaintiff to deal with the situation, Providence has violated i. – vi.

           g. Plaintiff reserves the right to add to these breaches of Providences contract as the

               case continues.

   30. Plaintiff has been forced to hire an attorney and should be compensated Attorney Fees

       pursuant to 29 USC § 1132 (g).

                     Claim 2: ERISA Claim for Benefits 29 U.S.C. § 1132(a)(1)(B)

   31. Plaintiff hereby reincorporates and reasserts all above paragraphs.

   32. As a result of the revocation and resubmission Plaintiff is being personally billed for

       services previously properly accepted and paid for by Providence.

   33. As a result of the revocation and resubmission Plaintiff previously properly paid plan

       services are not being paid in violation of 29 U.S.C. § 1132(a)(1)(B), in an amount to be

       determined at trial.

   34. Plaintiff has been forced to hire an attorney and should be compensated Attorney Fees

       pursuant to 29 USC § 1132 (g).

Wherefore Plaintiff Demands

   a. Pursuant to ERISA §502(a)(1)(B), 29 U.S.C. §1132(a)(1)(B), judgment against the

       Defendant unpaid benefits for medical expenses incurred by Plaintiff.

   b. An order pursuant to ERISA §§502(a)(1)(A) and 502(c)(1), 29 U.S.C. §§1132(a)(1)(A)

       and 1132(c)(1), requiring Defendant, to properly pay the previously paid amounts, and

       provide plaintiff a full accounting of all revocations, resubmissions, payments, refunds

       and other accountings related to these facts.
Complaint - Page 7
                                                                                       Taylor & Tapper
                                                                                400 E 2nd Ave, Suite 103
                                                                                      Eugene, OR 97401
                                                             Ph: (541) 485 – 1511 / Fax: (541) 264 - 4866
          Case 6:20-cv-00224-MK         Document 1       Filed 02/11/20       Page 8 of 8
          Case 6:20-cv-00224-MK         Document 1       Filed 02/11/20       Page 8 of 8




   c. An order pursuant to ERISA §§502(a)(1)(A) and 502(c)(1), 29 U.S.C. §§1132(a)(1)(A)

       and 1132(c)(1), requiring Defendant, to indemnify and hold plaintiff harmless from

       personal liability associated with the revocation and resubmission of billings to Plaintiffs

       medical providers;

   d. An award of penalties against the Defendant, in the amount of $100 per day pursuant to

       ERISA §§502(a)(1)(A) and 502(c)(1), 29 U.S.C. §§1132(a)(1)(A) and 1132(c)(1);

   e. Pursuant to ERISA §502(a)(3), 29 U.S.C. §1132(a)(3), appropriate equitable relief

       against Defendant;

   f. An award of Plaintiffs' attorney fees against Defendant pursuant to ERISA §502(g), 29

       U.S.C. §1132(g);

   g. Any further relief which the court may deem appropriate,


DATED: February 11, 2020

                                                   TAYLOR & TAPPER
                                                     /s/ Clinton L. Tapper
                                                     Clinton L. Tapper
                                                     Taylor & Tapper
                                                     400 E 2nd, Suite 103
                                                     Eugene, OR 97401
                                                     Ph: 541-485-1511 / fax: 541-246-2424
                                                     Clinton@taylortapper.com




Complaint - Page 8
                                                                                       Taylor & Tapper
                                                                                400 E 2nd Ave, Suite 103
                                                                                      Eugene, OR 97401
                                                             Ph: (541) 485 – 1511 / Fax: (541) 264 - 4866
